DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “at least an interference fit” in line 3 renders the claim indefinite, since it is unclear from the claim language what might be considered to be “greater than” an interference fit.  For instance, it is unclear whether the above phrase is intended to convey that other (perhaps stronger or more permanent) attachment methods may be used instead of an interference fit, or whether the intended meaning is that additional attachment methods may be used in addition to the interference fit.  In the case of the former interpretation, it is unclear which attachment methods would 
Regarding claim 20, the phrase “at least through an interference fit” in line 5 renders the claim indefinite, since it is unclear from the claim language what might be considered to be “greater than” an interference fit.  For instance, it is unclear whether the above phrase is intended to convey that other (perhaps stronger or more permanent) attachment methods may be used instead of an interference fit, or whether the intended meaning is that additional attachment methods may be used in addition to the interference fit.  In the case of the former interpretation, it is unclear which attachment methods would be considered to be “greater than” an interference fit.  Further, no clarifying definition or explanation is provided within the specification to define the bounds of the phrase “at least an interference fit”.  It is therefore unclear what the bounds of the limitation containing this phrase are in light of the claim language and specification, therefore claim 20 is rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addis (US Pat. Pub. No. 2008/0193280 A1).
Regarding claim 1, Addis discloses an assembly for a variable vane arrangement of a turbine engine (see Fig. 1-7), the assembly comprising: a platform (36) extending circumferentially about an axial centerline (CL) and radially relative to the axial centerline between a first platform side and a second platform side (see Fig. 3-5, [0018], and [0023]; here it is visually apparent that the platform has a first platform side (which may be designated as the radially inner side) and a second platform side (which may be designated as the outer side)), the platform including a plurality of variable vane receptacles (47) arranged in an annular array about the axial centerline (see Fig. 3 and [0021], ln 1-5), and the plurality of variable vane receptacles including a first variable vane receptacle (54B as depicted in Fig. 5-7); the first variable vane receptacle configured with a recess (56A,B), a bore (55A,B) and a shelf (64A,B), the recess extending longitudinally along a variable vane pivot axis into the platform from the first platform side to the shelf (see Fig. 5 and [0022-0023]), and the bore extending longitudinally along the variable vane pivot axis into the platform from the shelf (see Fig. 5 and [0022-0023]); and an insert (52) including a sleeve (72) and a plate (68), the sleeve lining at least a portion of the bore, and the plate located within the recess adjacent the shelf (see Fig. 4-5 and 7, and [0025]).
Regarding claim 3, Addis discloses that the plate (68) is an annular plate that extends circumferentially around the variable vane pivot axis (see Fig. 5 and 6a-6b; here it is visually apparent that the plate is centered on the variable vane pivot axis, since the variable vane pivot shaft runs through the center of the annular plate).
Regarding claim 4, Addis discloses that the plate covers substantially an entirety of the shelf (see Fig. 7 and [0027-0028]; here it is clear that the liner as a whole is sized to span the entire width of the receptacle in order to bring the receptacle dimensions back to original dimensions after the removal of damaged material, therefore since the insert must span the entire width of the receptacle, the plate 
Regarding claim 5, Addis discloses that the insert further includes a rim (70); the rim projects longitudinally out from an outer peripheral edge of the plate along the variable vane pivot axis (see Fig. 5-7 and [0025]); and the rim extends circumferentially about the variable vane pivot axis (see Fig. 5-7 and [0025]).
Regarding claim 6, Addis discloses that the rim extends circumferentially about the variable vane pivot axis between a circumferential first side of the rim and a circumferential second side of the rim (see Fig. 5-7 and [0025]; here it is visually apparent that the rim extends completely circumferentially (a full 360 degrees) about the variable vane picot axis, and therefore extends from one circumferential side of the rim to the other).
Regarding claim 7, Addis discloses that the rim extends completely circumferentially around the variable vane pivot axis (see Fig. 5-7 and [0025]; here it is visually apparent that the rim extends completely circumferentially (a full 360 degrees) about the variable vane picot axis).
Regarding claim 9, Addis discloses that the platform comprises a first material (steel alloy, see [004], ln 1-3); and the insert comprises a second material that is different from the first material ([0026], ln 21-23; here the material for the insert may be selected to have a lower coefficient of friction than the shroud material, and is therefore different than the shroud material in regards at least to its coefficient of friction properties).
Regarding claim 10, 
Regarding claim 11, Addis discloses that the first platform side is a radial inner side of the platform (see Fig. 3-5 and [0021], ln 1-5; here it is clear that the variable vane receptacles are included on the radially inner side of the platform, which is an outer vane shroud).
Regarding claim 12, Addis discloses a variable vane (32B) pivotable about the variable vane pivot axis ([0016]); the variable vane including an airfoil (see Fig. 3 and 5), a hub (45) and a shaft (43); the hub connected between the airfoil and the shaft and nested within the recess adjacent the plate (see Fig. 5, [0022] and [0023], ln 8-17); and the shaft projecting into the sleeve along the variable vane pivot axis (see Fig. 5 and [0022]).
Claim(s) 1-3, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleftheriou (US Pat. No. 9,074,489 B2).
Regarding claim 1, Eleftheriou discloses an assembly for a variable vane arrangement of a turbine engine (see Fig. 1-5), the assembly comprising: a platform (50) extending circumferentially about an axial centerline (see Fig. 1-3 and Col. 3, ln 2-4; here it is clear that since the platform is concentrically inserted into the casing 15, the platform 20 extends circumferentially about the axial centerline of the gas turbine engine of Fig. 1) and radially relative to the axial centerline between a first platform side (51) and a second platform side (see Fig. 3 and Col. 2, ln 38-51; here it is visually apparent from Fig. 3 that the platform has a radial thickness, and therefore extends between a radial first platform side (radially inner side 51) and a second platform side (radially outer side)), the platform including a plurality of variable vane receptacles (52) arranged in an annular array about the axial centerline (see Fig. 3 and Col. 3, ln 11-16), and the plurality of variable vane receptacles including a first variable vane receptacle (see receptacle of Fig. 2); the first variable vane receptacle configured with a recess (opening formed by receptacle walls, see annotated Fig. 3 below), a bore (formed by neck 53, see annotated Fig. 3 below) and a shelf (see annotated Fig. 3 below), the recess extending longitudinally along a variable vane pivot axis into the platform from the first platform side to the shelf (see annotated Fig. 3 below), and the bore 

    PNG
    media_image1.png
    726
    665
    media_image1.png
    Greyscale

Regarding claim 2, Eleftheriou discloses the platform includes a peripheral bore surface (inner surface of neck 53) that at least partially forms the bore; and the insert is attached to the platform by an interference fit between the sleeve and the peripheral bore surface (Col. 3, ln 24-28 and 61-65).
Regarding claim 3, Eleftheriou discloses that the plate is an annular plate that extends circumferentially around the variable vane pivot axis (see Fig. 3; here it is visually apparent that the plate 
Regarding claim 11, Eleftheriou discloses that the first platform side (51) is a radial inner side of the platform (see Fig. 1 and 3 and Col. 3, ln 4-7; here it is clear that the variable vane receptacles are included on the radially inner side of the platform, which holds the radially outer ends of the vanes).
Regarding claim 12, Eleftheriou discloses a variable vane (30) pivotable about the variable vane pivot axis (Col. 2, ln 52-62); the variable vane including an airfoil (see annotated Fig. 3 above), a hub (see annotated Fig. 3 above) and a shaft (31); the hub connected between the airfoil and the shaft and nested within the recess adjacent the plate (see Fig. 2); and the shaft projecting into the sleeve along the variable vane pivot axis (see Fig. 2).
Regarding claim 20, Eleftheriou discloses a method involving a variable vane arrangement for a turbine engine (see Fig. 3-4), the variable vane arrangement including a platform (50) and a variable vane (30), the method comprising: locating an insert (“bushing” comprising 60 and 61, see Fig. 3) in a receptacle of the platform (see Fig. 3-4 and Col. 3, ln 61-62), the insert including a sleeve (60) and a plate (61) (see Fig. 2 and Col. 3, ln 24-36), and the receptacle configured with a recess (opening formed by receptacle walls, see annotated Fig. 3 above), a bore (formed by neck 53, see annotated Fig. 3 above) and a shelf (see annotated Fig. 3 above); and attaching the insert to the platform through an interference fit between the sleeve and a surface of the bore (Col. 3, ln 24-28 and 61-65); wherein the sleeve lines at least a portion of the bore and is configured to receive a shaft of the variable vane (see Fig. 2 and Col. 3, ln 24-36); and wherein the plate is within the recess and is configured to provide a buffer between the shelf and a hub of the variable vane (see Fig. 2 and Col. 3, ln 24-28 and ln 33-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Addis in view of Bouru (US Pat. Pub. No. 2007/0025842 A1).
Regarding claim 8, Addis discloses the assembly of claim 5.  Addis also teaches that a button (82) may be provided on the plate which extends into a recess in the shelf of the variable vane receptacle in order to assist in proper seating of the insert within the receptacle ([0030]).
Addis fails to teach that the first variable vane receptacle is further configured with a notch; the notch projects radially, relative to the variable vane pivot axis, out from the recess into the platform; the notch extends partially circumferentially about the variable vane pivot axis within the platform; and the rim is nested within the notch.
Bouru exhibits a cylindrically-shaped insert (100) for use in the recess of a variable-pitch vane receptacle (104) on a platform (24) in a turbomachine (Fig. 1-6 and [0028]), the insert extending circumferentially about the variable-pitch vane pivot axis and forming a buffer between a shaft (8) of a variable-pitch vane (2) and the receptacle (Fig. 1-6 and [0030]).  Bouru teaches that the insert may include tabs (306) which project radially outwards from the cylindrical body of the insert relative to the variable-pitch vane pivot axis (see Fig. 5-6) and which are nested into complimentary shaped notches (310) in the platform (see Fig. 5-6, [0031-0032], and [0044-0045]).  The notches also project radially, relative to the variable vane pivot axis, out from the recess into the platform (see Fig. 5-6) and extend 
Because both Addis and Bouru describe inserts for use in the recess of a variable-pitch vane receptacle on a platform within a turbomachine and configurations for ensuring proper seating of such inserts within their receptacle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Addis with the centering configuration taught by Bouru, such that the first variable vane receptacle is further configured with a notch; the notch projects radially, relative to the variable vane pivot axis, out from the recess into the platform; the notch extends partially circumferentially about the variable vane pivot axis within the platform; and a radially extending tab portion is provided as a part of the rim which is nested within the notch, in order to ensure accurate centering of the insert within the recess of the vane receptacle ([0031-0032] and [0046]), as described in Bouru ([0031-0032] and [0046]).  This modification could be made in replacement to or in addition to the button configuration for properly seating the insert as already taught by Addis, since this configuration may provide improved performance in centering of the insert, as taught by Bouru, and if added in addition to the button configuration of Addis, may provide advantages such as redundancy.  Further, additional centering means are not prohibited by Addis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Vargas (US Pat. Pub. No. 2007/0084906 A1), which teaches a method of repairing holes in metallic substrates by removing damaged material around the circumference of the hole (including cutting notches at the site of cracks such as the notch outlined at 418 in Fig. 4A, which extends radially from the hole into the substrate) ([0022-0023]) and inserting weld material ([0024]), which may then be finished to include a bore hole of desired dimensions (see Fig. 4A-4C and [0025]), thereby providing an insert to the damaged hole which fills the space (and is nested within notches) created by the removal of damaged hole material and restores the hole to desired dimensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Primary Examiner, Art Unit 3745